

[exhibit1069gunvorgtec_image1.jpg] GUNVOR COLOMBIA SAS
Carrera 7 No. 83-29, Oficina 304 Bogotá, Colombia
Phone +57-1 - 6227978 / 6364768


Exhibit 10.69


Date: December 3, 2012


COSTAYACO CRUDE OIL SALES / PURCHASE AGREEMENT


This CRUDE OIL SALES / PURCHASE AGREEMENT (hereinafter the “Agreement”) is
entered into on December 3, 2012 and shall be in effect as of this date, by and
between GRAN TIERRA ENERGY COLOMBIA LTD a limited liability company organized
under the Laws of the State of Utah, acting through its duly registered
Colombian branch (hereinafter the “SELLER”), jointly represented by Alejandra
Escobar Herrera, identified with Citizenship Card No. 52.646.943 and Manuel
Antonio Buitrago Vives, identified with Citizenship Card No 72.191.666, duly
authorized to enter into this Agreement pursuant to the Certificate of
Incorporation and Legal Representation attached hereto, issued by the Chamber of
Commerce, and GUNVOR COLOMBIA SAS, a company organized under the Laws of the
Republic of Colombia (hereinafter the “BUYER”), represented by Jaime Alejandro
Hoyos Juliao, bearer of Citizenship Card No. 80.082.474, duly authorized to
enter into this Agreement pursuant to the vote in writing dated November 30,
2012 of the sole shareholder of Gunvor SAS, attached hereto. SELLER and BUYER
shall be hereinafter individually referred to as a “PARTY”, and collectively as
the “PARTIES”.


RECITALS:


1.
WHEREAS SELLER is a company whose main purpose is exploring and producing crude
oil in the Republic of Colombia.

2.
WHEREAS SELLER is a party to the Chaza E&P Agreement entered into with the ANH
(Agencia Nacional de Hidrocarburos), in the area located in the Department of
Putumayo, Republic of Colombia.

3.
WHEREAS SELLER is interested in selling the crude oil produced in Campo
Costayaco (the “Crude”), located in the area of the Chaza E&P Agreement.

4.
WHEREAS BUYER is a company whose main purpose is the purchase and subsequent
sale of crude oil.

5.
WHEREAS SELLER is interested in selling and BUYER is interested in purchasing
SELLER’s Crude, produced in Campo Costayaco located in Putumayo, Colombia, in an
estimated amount of 3,650 BPD +10%.





NOW THEREFORE, in consideration of the premises and of the representations,
warranties, pacts, agreements and mutual commitments established herein or those
referred to herein, the PARTIES agree as follows:


1.
PURPOSE



Subject to and pursuant to the terms and conditions herein, SELLER may sell and
deliver, and BUYER may purchase and load when SELLER so nominates, up to a
maximum amount of 3,650 barrels of crude + 10% per day during the term of the
Agreement. SELLER undertakes to sell and deliver the Crude at the Delivery

1



--------------------------------------------------------------------------------



Point (term defined in Clause 7 hereunder) in accordance with the technical
specifications and conditions established herein. BUYER agrees to purchase and
load the Crude at the Delivery Point and to pay SELLER the price agreed upon for
the nominal volume received from SELLER at the Delivery Point, in accordance
with the price conditions established in the Agreement.








SELLER shall make his best effort to deliver to BUYER no later than the last day
of each month, an estimation of the amount of Crude it expects to deliver on a
daily basis during the following month. Notwithstanding the aforesaid, SELLER,
with prior notice of not less than 48 hours before any day that SELLER chooses
to sell the Crude to BUYER, shall nominate the quantity of Crude (hereinafter
the “Daily Nominated Quantity”) that will be sold to SELLER at the Delivery
Point on the day stated in such nomination. SELLER shall not be obliged to
nominate a Daily Nominated Quantity for each day, to have a minimum amount of
Crude available for sale during any day or month or during the term of this
Agreement and SELLER will be authorized to make assignment nomination for the
sale of the Daily Nominated Quantity at any moment during the term of this
Agreement.


Nominations made by SELLER may only be rejected by BUYER under Extenuating
Circumstances (as defined below).


The PARTIES accept that BUYER will be held liable for all acts, omissions and
activities including all the arrangements for transportation and logistics
required for the transportation of the Crude from the Delivery Point to the
Atlantic Oil Terminal (“AOT”) located in Barranquilla (the “Final Delivery
Point”).


The PARTIES acknowledge and accept that the Crude purchased by BUYER under this
Agreement is purchased for the purpose of exportation.


2.
TERM

The Term of this Agreement shall be one (1) year counted as of the date both
PARTIES enter into same. The PARTIES may extend the term of the Agreement for
another year by entering into an addendum at least thirty (30) calendar days
before the expiry of the initial term.


3.
CONFIDENTIALITY



Unless otherwise provided by Law or for the fulfillment of this Agreement, the
PARTIES to this Agreement represent and warrant and mutually agree that neither
of them shall disclose or communicate to anyone who is not a party to this
Agreement, nor use or exploit for any purpose, any information related to the
transaction foreseen herein, especially with regard to the purchase,
transportation and sale of crude which is known to or may be known by them as
the result of entering into this Agreement (the “Confidential Information”), and
shall make all reasonable efforts to ensure that their employees, directors and
related companies abstain from doing so. Notwithstanding the above, the
obligation to confidentiality does not apply to:




(i)    any information that must be disclosed in order to comply with any
applicable legal requirement or legal process, issued by any competent judge or
government authority or rules or regulations or policies of any relevant
regulatory body (including regulations of any stock exchange or security
regulation authority) considering that, if not forbidden by applicable laws, the
disclosing PARTY shall notify the other PARTIES with sufficient prior notice
regarding a requirement to disclose information by virtue of a court order or
administrative procedure in order that the other PARTY may procure a protection
warrant regarding such disclosure; or
 

2



--------------------------------------------------------------------------------





(ii)    information to be submitted to potential investors, advisors and
consultants of the PARTY.




Notwithstanding the above, Confidential Information shall not include
information that:




(i)
is already known by the receiving PARTY on the date this Agreement is entered
into and is not under any confidentiality obligation;



(ii)
is or becomes available to general public without requirement of act or omission
by the receiving PARTY or any of its representatives;



(iii)
is independently acquired, after the date this Agreement is entered into, by a
third party who states he has the right to disclose such information when it is
received by the receiving PARTY, or



(iv)
is developed by the receiving PARTY independently of the Confidential
Information received from the disclosing PARTY.



4.
PRICING



The Price of the Crude sold by SELLER and purchased by BUYER shall be calculated
by multiplying the total volume of Crude sold, by the unit Price established in
Clause 5 of this Agreement, without including VAT which shall be invoiced at the
applicable legal rate.


As soon as BUYER acquires the qualification of International Trader
“Comercializadora Internacional” BUYER will provide SELLER the certificate
evidencing such qualification in accordance with Colombian legislation. SELLER
shall apply the corresponding exemption and not charge VAT on any sale of Crude
made on or after the effective date of such certificate.


5.
PRICES OF CRUDE



The PARTIES agree that the Price of Crude sold and purchased will be calculated
at the Delivery Point according to the following formula for each net barrel
delivered (for purposes of this Agreement, net means Net Standard Volume or
NSV).


The Price of Crude will be calculated as follows:    


P = (A + B) + X – T


The price must be calculated based on the month the corresponding trucks are
loaded. The value of the price for future payment will be that of West Texas
Intermediate (WTI) first line in the New York Mercantile Exchange (NYMEX),
according to Platts publication / quote. The Marker will be declared by BUYER
for any of the following dates, no later than 4:00 pm, Bogotá, Colombia time, on
the 15th day of each month. Pursuant to Colombian legislation, if the 15th day
of each month is not a working day, the declaration will be made the following
working day before 9 am, Bogotá, Colombia time. For all purposes related hereto,
Saturdays and Sundays are not considered working days. The Marker options will
be the following:


•
1st to 15th of the month in which the loading takes place

•
15th to 30th (or 31st, depending on the month) of the month in which the loading
takes place

•
Average of the month in which the loading takes place


3



--------------------------------------------------------------------------------





In which:


P =
Price, expressed in United States Dollars, which BUYER will pay to SELLER for
each net barrel of Crude loaded at the Delivery Point.



A =
Reference Value: The Price for future payment of West Texas Intermediate (WTI)
first line on the New York Mercantile Exchange (NYMEX), according to Platts
publication / quote, corresponding to one of the above-mentioned ranges of
declaration dates.



B =
Vasconia Blend: will be calculated as the average of the Vasconia differential
according to the publication / quote of Platts Latin American Wire,
corresponding to the above-mentioned price ranges.



X =
Is the differential offered by BUYER, expressed in United States Dollars per net
Barrel and equivalent to USD $ 1 per barrel. This amount includes all the costs
incurred by BUYER from the Delivery Point to the Final Delivery Point. Such
costs include: overhead, marketing, treatment, loading, unloading and final
disposition both of the Crude itself, and of the additional components of the
blend received, (water, sediment and impurities).



T =
Is the value of the freight of the tanker truck. This is agreed at 0.62
COP/km/gl gross from the Delivery Point to the Final Delivery Point.



BUYER will make its best efforts regarding the negotiation of the tanker truck
freight with reliable counterparts in order to attain the best possible freight
costs. To such effects, BUYER shall deliver to SELLER, at latter’s request, a
description of the different efforts made towards obtaining such prices and the
different prices offered by the transportation companies, evidencing that BUYER
has complied with its contractual obligation.


Each element of the price and the final price will be calculated to three (3)
decimal points; the following arithmetical rules will be applied:
•If the fourth decimal is five (5) or higher than five (5), then the third
decimal point will be rounded up to the following digit;


• If the fourth decimal is four (4) or lower than four (4), then the third
decimal will not change.


6.
TECHNICAL CHARACTERISTICS AND CONDITION OF THE CRUDE SOLD



a)
Delivery volume: A maximum estimated volume of 3,650 net barrels of Crude per
day + 10%, during the term of the Agreement. In any event, the Daily Nominated
Quantity for each day will be determined as established in Clause 1 of this
Agreement.



The quantity of Crude sold by SELLER to BUYER will be measured at the Delivery
Point. The PARTIES may use an independent laboratory at the Delivery Point to
measure the physical properties of the samples. The costs resulting from such
inspection services will be exclusively for account of BUYER.


A Truck Way Bill) will be issued for each tanker truck loaded. The PARTIES will
make their best efforts to include in the Truck Way Bill all the information
regarding volume (gross and net corrected at 60 degrees Fahrenheit), quality
(BSW and API), temperature and seal numbers.


b)
Loading Conditions



BUYER undertakes to purchase, receive and load the Crude when the following
guaranteed quality specifications are fulfilled:

4



--------------------------------------------------------------------------------





Crude


Degrees API [Min. 27 – Max 30]; Sulfur Content [Min. 0.416 – Max. 0.55] % Wt;
Viscosity @ 50 F [Min. 6.76 – Max 11.97]; BSW [Min. 0.2 – Max 0.5] % vol.


BUYER expressly declares that it is aware of the quality of the Crude being
purchased and / or negotiated and thus accepts to hold SELLER harmless from any
liability derived from the physical – chemical conditions of the Crude.


7.
DELIVERY POINT



The Delivery Point and of transfer of the ownership of the Crude subject to this
Agreement will take place:


•
When the Crude passes from the inlet flange to the tank of the tanker truck
being loaded.



The PARTIES agree that BUYER shall enter into all the transportation and
logistics contracts required for the transportation of the Crude from Delivery
Point to the Final Delivery Point. In this respect, BUYER shall enter into all
the agreements that may be necessary with the shipper who is to load and unload
and transport the Crude from the Delivery Point to the Final Delivery Point.
BUYER shall ensure that the shipper complies will all the applicable regulations
relating to the transportation of crude oil in Colombia and all the insurance
requirements set forth by the Colombian authorities for such purpose.


Once ownership and risk have passed to BUYER, SELLER shall not be held liable by
BUYER or by any third party for damages or accidents that may occur during
transportation of the Crude, including without limitation crude oil spills that
may occur during transportation of the Crude to the Final Delivery Point.
Consequently, any loss of Crude that may occur after loading at the Delivery
Point will be entirely assumed by BUYER.
 
The Net Sales Value (NSV) of the Crude will be corrected to meet standard
conditions (60° F).


8.
DELIVERY AND OWNERSHIP



The Crude will be loaded at the Delivery Point. The Crude’s ownership and risk
will pass from SELLER to BUYER when the Crude passes the inlet flange to the
tank of the tanker truck being loaded. All the Crude delivered to BUYER (or to
the entity designated by BUYER to transport the Crude) and duly loaded will be
deemed transferred to BUYER and therefore SELLER will be entitled to issue the
corresponding invoice and BUYER will be obligated to pay the delivered amounts
of Crude. Any loss suffered after the ownership and risk are transferred to
BUYER pursuant to this Clause 8 will be directly assumed by BUYER and BUYER
shall have no claim or appeal against SELLER and shall hold SELLER harmless from
any loss or damage caused.


The Crude and its derivatives shall not be re-sold or supplied, directly nor
indirectly, to any country, territory or company in which such sale or supply is
a breach of applicable law, regulations and / or rulings.


9.
LIABILITY



BUYER shall be liable for the final destination and disposition given to the
Crude. In no case shall SELLER be liable before third parties to whom BUYER has
sold the Crude.


Neither of the PARTIES shall be liable before the other PARTY for any indirect
or consequential damage.



5



--------------------------------------------------------------------------------



Additionally, BUYER undertakes to release, hold harmless and indemnify SELLER
for any damage, legal breach, crude spill and in general, for any claim or
damage that may arise after delivery of the Crude to BUYER at the Delivery
Point, even resulting from the transportation of the Crude from the Delivery
Point to the Final Delivery Point and from the subsequent sale of the Crude by
BUYER.


10.
FREIGHT



If the PARTIES agree to designate a Delivery Point other than the one stipulated
in Clause 7 of this Agreement, they must enter into an addendum describing how
transportation costs for such events will be assumed.    


In the event that a change of price and conditions for freight is agreed, the
PARTIES will meet, discuss and agree upon a new price. In the event that the
PARTIES fail to reach an agreement in a period of ten (10) calendar days, they
may terminate the agreement by giving prior written notice of at least thirty
(30) days. The termination does not generate any indemnity or payment of any
kind by either of the PARTIES, except for outstanding invoices and / or sales
that have been made and which shall be paid independently of the termination.


Nevertheless, the PARTIES may mutually agree to review the freight price at any
time due to changing market conditions that may affect the viability of the
operation.


Such freight price negotiations will be made bearing in mind that BUYER has a
contractual obligation to employ its best efforts to obtain the best possible
freight costs.
                
11.
DELIVERY VOLUMES



SELLER may sell to BUYER a total amount of 3,650 barrels of crude + 10% per day
during the term of the Agreement at the Delivery Point. BUYER will purchase and
take from the Delivery Point the Daily Nominated Quantity that was nominated in
accordance with Clause 1 except when Extenuating Circumstances occur.


12.
DELIVERY PROGRAM



SELLER will establish the Daily Nominated Quantity for any day in the manner
described in Clause 1 of this Agreement. Except in the case of Extenuating
Circumstances (as defined in Clause 22) SELLER shall deliver the Daily Nominated
Quantity that was nominated.


Except for Extenuating Circumstances, BUYER shall fully comply with the
obligation of purchasing and loading the accepted Daily Nominated Quantity.
BUYER shall immediately notify SELLER in writing if such Extenuating
Circumstances occur, whereupon SELLER will be free to dispose of the Crude.
SELLER will re-establish supply once BUYER returns operations to normal
conditions. SELLER will reestablish supply once BUYER’s operations return to
normal. If BUYER’s inability to receive the Crude lasts more than thirty (30)
calendar days, SELLER may consider the Agreement unilaterally terminated without
application of any sanctions, indemnities or compensation for the account of
either of the PARTIES.


In the event that SELLER is not able to supply the Crude nominated in the Daily
Nominated Quantity due to Extenuating Circumstances, SELLER shall immediately
inform BUYER in writing of such circumstances and in any event shall do
everything possible to report the issue within a maximum term of forty-eight
(48) hours. Once the emergency has been resolved, SELLER will announce the date
for reactivation of the nominations and sales of Crude. If the lack of delivery
of the Crude included in the Daily Nominated Quantity that has been nominated in
accordance with Clause 1 of this Agreement extends beyond a term of thirty (30)
calendar days, BUYER may consider the Agreement unilaterally terminated without
this generating any sanctions, indemnities or compensation for the account of
either of the PARTIES.



6



--------------------------------------------------------------------------------



13.
INVOICING AND TERMS OF PAYMENT



BUYER shall make weekly payments for the received amount of Crude, in accordance
with the Agreement, as follows:


SELLER shall issue a weekly invoice and deliver it to BUYER’s office. The value
to be invoiced will be the result of multiplying 80% of the quantity of net
barrels received in one week by the price of each barrel loaded, using as a
reference the average provisional price of Vasconia medium Blend according to
Platts Latin American Wire publication / quote during the week before the week
in which the tanker trucks were loaded.


Each provisional payment shall be made upon BUYER receiving in its office in
Colombia the following original documents:


•
Commercial Invoice pursuant to the terms and conditions established herein.



•
Copies of the Truck Way Bill duly signed by the driver of the tank trucker and
stamped by SELLER.



•
Certificate of Origin for the weekly volumes.



The Barrels pending payment shall be taken into account when payments are
reconciled at the end of each month.


Payments shall be reconciled as soon as all the barrels of Crude loaded during
each month that have to be reconciled have been completely loaded at the
Delivery Point.


Payments shall be made upon BUYER receiving in its office in Colombia the
following original documents:


•
Commercial Invoice for the value resulting from the monthly barrels of Crude
delivered multiplied by the price of the Crude calculated as indicated in Clause
4 herein, minus the invoices issued by SELLER for the period.

•
The Price of the commercial invoice shall be as mentioned in Clause 4 for all
the barrels sold monthly.

•
Complete copies of the Truck Way Bills.



All the loaded Volumes and price charged during the month shall be reconciled.


NO PAYMENTS WILL BE MADE UNTIL THE CRUDE HAS BEEN LOADED AT THE DELIVERY POINT.
    
If BUYER has any debts with SELLER for volumes of Crude delivered in any month,
the total amount shall be paid no later than the 10th day of the following
month.


Payments made as the result of the purchase and sale of the Crude may be made by
BUYER or its parent company, Gunvor S.A.


The currency to be used in this Agreement will be Dollars of the United States
and payments shall be made by electronic wire transfer to the account specified
below or any other determined by SELLER in the corresponding invoice.


Correspondent Bank:         HSBC Bank USA
                                            Swift Code: MRMDUS33
                                            ABA No.021001088
 
Consignee:                    HSBC Bank Bermuda Limited
                                              Swift Code: BBDA BMHM

7



--------------------------------------------------------------------------------



                                              Hamilton, Bermuda
Name of Beneficiary:                Gran Tierra Energy Colombia Ltd.
Account of Beneficiary:    No. 011-029527-501
Address of Beneficiary:           300, 625 -11 Avenue SW
                                            Calgary, Alberta, T2R 0E1




14.
STANDBY LETTER OF CREDIT



For the purpose of securing payment obligations, BUYER undertakes to obtain an
irrevocable Standby Letter of Credit (“SLOC”) issued by a financial institution
approved by SELLER for an insured value of USD $ 4,000,000. Such SLOC shall be
valid for one (1) year counted as of the date of entering into this Agreement
and shall be duly issued and in force within 10 days following the date of
entering into this Agreement.


The SLOC shall remain in force during the term of the Agreement therefore, in
the event that the Agreement is extended, the SLOC shall also be extended or a
new letter of credit for a term equal to that of the extension(s) shall be
issued.


15.
NATURE OF THE AGREEMENT



The PARTIES expressly agree and accept that this Agreement does not constitute a
labor contract or a labor relationship between SELLER and BUYER's personnel in
charge of fulfilling the purpose of this Agreement.


Similarly, the PARTIES expressly establish that this Agreement does not
constitute a labor contract or a labor relationship between BUYER and SELLER's
personnel in charge of fulfilling the purpose of this Agreement.


According to the above, it shall be understood that the PARTIES are independent
companies and are not agents, representatives, employees or intermediaries of
the other PARTY with regard to the personnel employed for the execution of this
Agreement.


It is expressly understood and stipulated that each and every officer,
technician and other personnel appointed by each PARTY to fulfill this Agreement
has a specific relationship with that PARTY, thus it is up to each of such
PARTIES to make the payments associated with fees, salaries and legal and
extra-legal benefits, indemnities, overtime, social benefits, allowances,
insurance, etc. and in general shall fulfill all the payments for affiliations
and contributions to the Integrated Social Security System and other parafiscal
payments (ICBF, SENA, Family Compensation Funds, etc.), set forth in the
Colombian legislation.


If, due to a breach of any of the above-mentioned legal and contractual
obligations, or due to a breach of Article 34 of the Colombian Substantive Labor
Code with its additions and amendments, or if by a court ruling it is determined
that the other PARTY shall be jointly and severally liable for the payments and
indemnities that correspond to the other PARTY, with regard to one or several
employees, the liable PARTY shall reimburse the other PARTY all the amounts it
may have paid within three (3) working days following the date of payment.




16.
TAXES



Each of the PARTIES shall be liable for the payment of its corresponding taxes
in accordance with the Colombian legislation.







8



--------------------------------------------------------------------------------





17.
APPLICABLE LAW



This Agreement shall be governed and construed in accordance with the Laws of
the Republic of Colombia.


18.
ARBITRATION



The PARTIES agree that in the event of a conflict or dispute in relation to any
aspect of this Agreement, they will attempt to resolve their differences by
mutual agreement, for which they will have a term of thirty (30) calendar days.
If upon expiry of this period the PARTIES have failed to reach an agreement, the
matter will be referred to Arbitration, which will be held in the Arbitration
and Conciliation Center of Bogotá Chamber of Commerce according to the following
rules:


(i)
The Arbitration Tribunal shall be composed of three (3) arbitrators who will be
Colombian lawyers, appointed by mutual agreement by the PARTIES, or, if they
fail to reach an agreement, by the Bogota Chamber of Commerce.



(ii)
The seat of the Tribunal shall be the city of Bogotá, at the Arbitration and
Conciliation Center of Bogotá Chamber of Commerce.



(iii)
The internal organization of the Tribunal will be subject to the rules of the
Arbitration and Conciliation Center of Bogotá Chamber of Commerce.



(iv)
The Tribunal shall decide according to law.



(v)
The costs of the Tribunal shall be determined according to the Rules of the
Arbitration and Conciliation Center of Bogotá Chamber of Commerce.





19.
AMENDMENTS



This Agreement contains all the agreements between the PARTIES regarding the
matters which constitute its purpose and it repeals any prior, written or oral
agreement, contract and understanding. No amendment, change or extension of this
Agreement shall be binding unless it is in writing and is signed by the PARTIES.




20.
ASSIGNMENT



Neither of the PARTIES may assign, in whole or in part, this Agreement or the
rights, liabilities and obligations of the same without the prior written
acceptance of the other PARTY (which acceptance shall not be unreasonably
denied).


In the event of assignment, both the assignor and the assignee will be jointly
and severally liable for all obligations arising herefrom.




21.
NOTICES



The PARTIES establish the following addresses to which any information may be
sent or communicated:


GRAN TIERRA ENERGY COLOMBIA LTD
Calle 113 No. 7 – 80 Piso 17
Torre AR
Bogotá - Colombia

9



--------------------------------------------------------------------------------





GUNVOR COLOMBIA SAS (BUYER):
CARRERA 7 #83 -29
OFC 304 CENTRO EMPRESARIAL LA CABRERA
BOGOTÁ - COLOMBIA


Changes of domicile or representatives of the PARTIES shall be notified to the
other PARTY in writing within five (5) business days following the date of the
change; otherwise, any communication addressed to the last registered address or
name of the latest recorded representative shall have identical consequences in
law.


22.
FORCE MAJEURE, ACT OF GOD, ACTS OF THIRD PARTIES AND ACTS OF THE AUTHORITIES.



The PARTIES shall comply with all the obligations arising from this Agreement,
except in cases of force majeure, acts of God, acts of third parties or acts of
the authorities (hereinafter "Extenuating Circumstances") which shall be duly
proven.


Force Majeure and acts of God are understood to be unforeseen events that cannot
be resisted and that the PARTIES cannot predict, such as shipwrecks,
earthquakes, floods, etc. that prevent either of the PARTIES from meeting their
obligations under the Agreement.


Acts of third parties are those acts that prevent compliance in whole or in part
with this Agreement and that in addition the PARTIES do not have the legal duty
to confront, such as revolts, rebellions, terrorist actions and civil unrest.


Acts of the authorities are activities or decisions stemming from the competent
authorities, whether local, regional or national that substantially affects the
performance of the obligations arising from this Agreement.


It is understood that Extenuating Circumstances occur under circumstances that
are beyond the control of the PARTIES, despite the fact that the PARTIES may
have taken the necessary corrective measures that seek to eliminate the causes
of the delay or the exclusion.


If as a result of an Extenuating Circumstance, a PARTY is unable to comply in
whole or in part with its obligations under this Agreement, the obligations of
the PARTY giving such notice, as and to the extent that such obligations may be
affected by an Extenuating Circumstance, will be suspended while any inability
to meet them persists during the reasonable time that may be required in order
that the PARTY can once again meet its obligations, but not for a longer period.


The PARTY that invokes an Extenuating Circumstance shall notify the other PARTY
regarding the Extenuating Circumstance as soon as reasonably practicable after
the occurrence of the relevant facts and shall keep the other PARTY informed of
all aspects. Such notice shall include reasonably full details of the
Extenuating Circumstance and the measures that the affected PARTY intends to
take to mitigate and remedy the Extenuating Circumstance and shall also contain
an estimate of the time period that the PARTY considers will be required to
remedy the Extenuating Circumstance.


The affected PARTY shall use reasonable diligence to mitigate and remove or
overcome the Extenuating Circumstance as soon as possible in a commercially
reasonable manner but will not be obliged to settle any labor dispute except in
terms that are acceptable to therefor. All of these disputes shall be handled
with discretion by the affected PARTY.




23.
TERMINATION OF THE AGREEMENT




10



--------------------------------------------------------------------------------



In addition to the other causes of termination described herein, either of the
PARTIES may terminate this Agreement, by written notice, as a result of any of
the following events:


a)
By unilateral decision of either of the PARTIES to terminate this Agreement
before the expiry of its term, giving prior written notice to the other PARTY of
ninety (90) working days.



The unilateral termination of this Agreement does not relieve the PARTIES of
their undertakings and obligations contracted herein with respect to the
confidentiality of the information.


b)
By voluntary or forced dissolution or liquidation of either of the PARTIES;



c)
By the financial insolvency of either of the PARTIES, which shall be presumed
once the above-mentioned PARTY incurs in cessation of payments of its
obligations or the total or partial attachment of its property.



d)
As a result of the material breach of any of the substantial obligations of the
PARTIES under this Agreement.



e)
If either of the PARTIES is subject to receivership.



f)
If either of the PARTIES loses its licenses and the administrative
authorizations which give it the right to meet the purpose of this Agreement.



g)
Due to the gross negligence or willful misconduct of the PARTIES in the
execution of the Agreement.



h)
Breach by the BUYER (and or conveyor) concerning the HSE policies of the SELLER.



i)
Inability to collect or deliver the volumes of Crude agreed under this Agreement
within the terms and times agreed upon between the PARTIES.



If any of the events referred to in this clause occurs, either of the PARTIES
may terminate the Agreement within the following thirty (30) calendar days (with
the exception of the case referred to in subsection a) of this clause), having
the right to exercise the legal actions required to obtain any indemnity in its
favor in accordance with Colombian law. For purposes of clarity, it is agreed
that any claim or pretension arising from a breach of this Agreement occurring
prior to the termination of this Agreement will survive such termination.


Each of the PARTIES undertakes to return to the other, within five (5) days
following the notice of termination of the Agreement, if applicable, all
documents (in written or electronic form), files and other materials that had
been delivered in fulfillment of the purpose of this Agreement.


24.
STATEMENT OF LEGITIMACY AND ORIGIN OF THE RESOURCES



By entering into this Agreement, each of the PARTIES declares that it has not
engaged in illegal activities or operations, and




a-
That the resources do not originate, directly or indirectly, from an illegal
activity provided as such in Colombian law, especially in the Colombian Criminal
Code, in supra-legal or international regulations or other regulations that add
to them or change them, particularly with respect to activities related to drug
trafficking or the laundering of assets.



b-
That neither of the companies that enter into this Agreement, nor its
representatives, partners, officials or employees is included by the Office of
Foreign Assets Control of the Department of the


11



--------------------------------------------------------------------------------



Treasury of the United States of America in the list of Specially Designated
Narcotics Traffickers referred to by the Department of the Treasury (“Clinton
List”) or any other similar list issued by any Government.


c-
That neither of the companies that are a PARTY to this Agreement, nor its
representatives, partners, officers or employees are involved in processes
related to illegal activities such as the transport, traffic, processing or
negotiation of illegal materials, laundering of assets and / or related
activities, terrorism and or similar activities.



d-
That neither of the PARTIES to this Agreement nor its representatives, partners,
officers or employees are contributors and / or are linked to armed groups or
groups whose conduct is classified as terrorist activities.





25.
SEVERABILITY



If at any time one or more provisions of this Agreement is or is established as
being illegal, invalid or unenforceable under applicable laws of any
jurisdiction, neither the legality, validity or enforceability of the other
provisions of the Agreement, nor the legality, validity or enforceability of
such provision under the laws of any other jurisdiction shall be affected
thereby. Without limiting the foregoing, the PARTIES shall negotiate in good
faith to agree upon the terms of a mutually satisfactory provision to replace
the invalid and unenforceable provision.




26.
HEALTH AND SAFETY



BUYER shall strictly observe and comply (and shall ensure that the conveyor also
complies) with the regulations currently in force regarding industrial safety
and occupational health, whether they be of a legal or administrative nature.


Furthermore, BUYER shall observe and follow the instructions (and shall ensure
that the conveyor does same) that SELLER issues at any time with respect to the
fulfillment of the Agreement and the loading of the Crude.


In consideration of the foregoing, BUYER shall strictly observe (and shall
ensure that the conveyor also observes) SELLER’s HSE policies (which are
attached to this Agreement or which may be submitted in writing to BUYER in the
future) and any breach of such policies will lead to the termination of the
Agreement. In addition, in the event that SELLER verifies that its HSE policies
are not being observed, it may determine not to deliver Crude until BUYER
complies with such policies.


27.
ANTI-CORRUPTION



Neither BUYER nor its related companies have made, offered or authorized, nor
will they make, offers, nor have they authorized any payment, gift, promise or
other advantages, related in any way with any of their contracts or operations
or matters that are material to this Agreement, whether directly or indirectly
through any person or other entity, to or for the use or benefit of any public
official (i.e. anyone in legislative, administrative or judicial office,
including any person employed by or acting on behalf of a public entity, a
public company or a public international organization) or any political party or
official of a political party or candidate for office, when such payment, gift
or pledge violates:


(i)
The laws / regulations of the country of operations;

(ii)
The laws / regulations of the country of incorporation of the PARTY and the
parent company and ultimate beneficiary of such PARTY (or the headquarters of
its business);

(iii)
Foreign Corrupt Practices Act (FCPA - U.S.A.); or


12



--------------------------------------------------------------------------------



(iv)
The principles outlined in the Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed in Paris on December
17, 1997, which entered into force on February 15, 1999, and the Commentaries on
the Convention.





28.
WAIVER



No omission or delay by either of the PARTIES in the exercise of its rights
under this Agreement will operate as a waiver thereof, or the single or partial
exercise by either of the PARTIES of such right will prevent the further
exercise or other exercise thereof or of other rights it may have.


29.
CLAIMS



Claims between the PARTIES with respect to the quality and the quantity of the
Crude or related to payments under the Agreement shall be delivered to the other
PARTY with available support documentation within ninety (90) days following the
date of loading of the Crude at the Delivery Point. The PARTY which receives the
claim shall not be held liable for any claims received after such date.


30.
ENFORCEABILITY



The PARTIES expressly established that this Agreement lends right of enforcement
because it is a clear, explicit and enforceable obligation pursuant to the
provisions of the Colombian Code of Civil Procedure.


31.
LANGUAGE



This Agreement is drafted in Spanish and constitutes the only form of the
obligations between the PARTIES. Any translation hereof into another language
can only be used for reference purposes between the PARTIES and shall at no time
affect the meaning or interpretation of the version i Spanish.




In witness whereof, this Agreement is signed in two (2) counterparts in Bogotá
D.C., on the third (3rd) day of the month of December of the year two thousand
twelve (2012).
.


SELLER: Gran Tierra Energy Colombia Ltd.    BUYER: GUNVOR COLOMBIA S.A.S.






/s/ Alejandra Escobar Herrera                            /s/ Jaime Alejandro
Hoyos Juliao        
Alejandra Escobar Herrera                Jaime Alejandro Hoyos Juliao
Legal Representative                     Legal Representative






/s/ Manuel Antonio Buitrago Vives           
Manuel Antonio Buitrago Vives                
Legal Representative

13

